            Case 2:21-cv-00217-AJS Document 1 Filed 02/15/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


BRANDON FOLEY,
                                             Civil Action No.: 2:21-cv-217
       Plaintiff,
                                             (REMOVAL ACTION)
vs.

CAVALRY SPV I, LLC, and
APOTHAKER SCIAN, P.C.,

       Defendants.


                                 NOTICE OF REMOVAL OF
                           CIVIL ACTION FROM STATE COURT

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

       Defendant, Cavalry SPV I, LLC (“Cavalry”), by and through its undersigned counsel,

respectfully represents as follows:

       1.      On or about January 15, 2021, Plaintiff, Brandon Foley (hereinafter referred to as

“Plaintiff”) filed a civil complaint against Cavalry and co-defendant Apothaker Scian, P.C. in the

Court of Common Pleas of Allegheny County, Pennsylvania which was assigned the docket

number GD-20-009030. A true copy of the Docket Report is attached hereto as Exhibit A; A

true copy of the Complaint is attached hereto as Exhibit B.

       2.      As such, this notice is timely filed with this Court pursuant to 28 U.S.C. §

1446(b).

       3.      The Complaint seeks, inter alia, damages for injuries allegedly arising from

violations of the federal Fair Debt Collection Practices Act (hereinafter referred to as the

“FDCPA”) 15 U.S.C. § 1692 et seq. See Exhibit B.
            Case 2:21-cv-00217-AJS Document 1 Filed 02/15/21 Page 2 of 3




       4.       The District Courts of the United States have original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1331, as it involves a federal question with regards to the

alleged violations of the FDCPA, 15 U.S.C. § 1692 et seq.

       5.       Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court

may be removed, but only to the district court of the United States for the district and division

embracing the place where such action is pending.

       6.       Therefore, Cavalry by this notice seeks removal to the United States District

Court for the Western District of Pennsylvania, which embraces the location of the pending

Complaint.

       7.       Furthermore, this Court will have pendent jurisdiction over any other state claims

asserted or that may be asserted by the Plaintiff.

       8.       Cavalry has conferred with Apothaker Scian, P.C. who has consented to the

removal of the action to Federal District court.

       WHEREFORE, Defendant, Cavalry SPV I, LLC, respectfully requests that the above

entitled action be removed from the Court of Common Pleas of Allegheny County,

Pennsylvania.

                                                     Respectfully submitted,

                                                     MAURICE WUTSCHER, LLP

                                                     /s/ Shannon Miller
                                                     Shannon Miller
                                                     10 W. Front Street
                                                     Media, PA 19063
                                                     (215)789-7151
                                                     Attorneys for Defendant
                                                     Cavalry SPV I, LLC
       Dated: February 15, 2021
           Case 2:21-cv-00217-AJS Document 1 Filed 02/15/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, SHANNON MILLER, ESQ., do hereby certify that I have caused a true and correct

copy of Defendant’s Notice of Removal to Federal Court to be served upon the following parties

to the action:

        Joshua Ward, Esq.
        Kyle H. Steenland, Esq.
        The Law Firm of Fenters Ward
        201 South Highland Avenue
        Suite 201
        Pittsburg, PA 15026

        Apothaker Scian, P.C.
        520 Fellowship Road, Suite C306
        Mt. Laurel, NJ 08054

                                                         /s/ Shannon Miller
                                                  BY:    ____________________
                                                         Shannon Miller, Esquire


Dated: February 15, 2021
